SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number:0-51313 CUSIP Number:830695102 oForm10-Ko Form20-Fo Form11-Kx Form10-Qo FormN-SAR o FormN-CSR For the Period Ended: June 30, 2012 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Items(s) to which the notification relates: PART I — REGISTRANT INFORMATION Skinny Nutritional Corp. Full Name of Registrant 1100 East Hector Street, Suite 391 Address of Principal Executive Offices (street and number) Conshohocken, PA19428 City, State and Zip Code PART II — RULES 12b-25 (b)AND (c) If the subject report could not be filed without unreasonable effort or expense and the Registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate). x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statements or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Skinny Nutritional Corp. (the “Registrant”) files this report for a 5-day extension for filing its Quarterly Report on Form 10-Q for the period ended June 30, 2012 (“Form 10-Q”). The Registrant will not be in position to file its Form 10-Q by the prescribed filing date without unreasonable effort or expense due to the delay experienced by the Registrant in completing its financial statements for the period ended June 30, 2012. This has resulted in a delay by the Registrant in obtaining the completed review of such financial statements by its independent registered public accounting firm. Therefore, Registrant’s management is unable to finalize the financial statements and prepare its discussion and analysis in sufficient time to file the Form 10-Q by the prescribed filing date. The Registrant anticipates that it will file its Form10-Q no later than fifth calendar day following the prescribed filing date. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Michael Salaman 784-2000 Name Area Code Telephone Number (2)Have all other periodic reports required under Section13 or 15 (d)of the Securities and Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the Registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yes oNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes oNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SIGNATURE Skinny Nutritional Corp. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2012 By: /s/ Michael Salaman Michael Salaman Chief Executive Officer Explanation Referred to in Part IV, Item 3 of Form 12b-25 The Registrant’s management expects that its results of operations for the fiscal quarter ended June 30, 2012 may significantly vary compared to the prior year period as follows. The Registrant expects to report revenues of approximately $1,267,000 and $2,593,000 for the three and six month periods ended June 30, 2012, respectively, compared to revenues of approximately $2,113,000 and $3,725,000 for the three and six month periods ended June 30, 2011, respectively. In addition, the Registrant expects to report a net loss for the three and six month periods ended June 30, 2012 of approximately $1,859,000 and $3,430,000, respectively, as compared to a net loss for the three and six month periods ended June 30, 2011 of $2,527,000 and $3,396,000, respectively. As the Registrant has not completed its financial statements for the quarter ended June 30, 2012 and the review of the financial statements has also not been completed, this financial information may change materially.
